11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Victor Eugene Spiller
Appellant
Vs.                   Nos.
11-05-00015-CR & 11-05-00016-CR -- Appeals from Harris County
State of Texas
Appellee
 
Victor
Eugene Spiller entered a plea of guilty to the offense of possession of more
than 4 but less than 200 grams of cocaine[1]
and to the offense of sexual assault of a child.[2]  In each case, appellant entered pleas of true
to both enhancement allegations and entered into plea bargain agree-ments.  Pursuant to the plea agreements, the trial
court assessed punishment at confinement for 30 years.  We dismiss.
            The
sentences were imposed in open court on December 17, 2003.  Motions for new trial were not filed.  Pursuant to TEX.R.APP.P. 26.2(a)(1),
appellant=s notices
of appeal were due to be filed within 30 days after the date the sentences were
imposed.  
In
Cause No. 11-05-00015-CR, appellant filed with the clerk of the trial court a
pro se notice of appeal and a pro se motion for permission to appeal on
November 29, 2004, 348 days after the date the sentence was imposed.  In Cause No. 11-05-00016-CR, appellant filed
with the clerk of the trial court a pro se notice of appeal and a pro se motion
for permission to appeal on December 14, 2004, 363 days after the date the
sentence was imposed.




Neither
the notices of appeal nor the motions were timely.  TEX.R.APP.P. 26.2 & 26.3. Moreover, the
motions were not filed with the proper clerk. 
Rule 26.3.  Absent a timely notice
of appeal or the granting of a timely, proper motion for extension of time,
this court does not have jurisdiction to entertain an appeal.  Slaton v. State, 981 S.W.2d 208 
(Tex.Cr.App.1998); Olivo v. State, 918 S.W.2d 519 (Tex.Cr.App.1996); Rodarte
v. State, 860 S.W.2d 108 (Tex.Cr.App.1993); Shute v. State, 744
S.W.2d 96 (Tex.Cr.App.1988).  
Therefore,
the appeals are dismissed for want of jurisdiction.
 
PER CURIAM
 
February 17,
2005
Do not
publish.  See TEX.R.APP.P.
47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.




[1]Cause
No. 11-05-00015-CR.


[2]Cause
No. 11-05-00016-CR.